DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   This office action is in response to the Office’s communication of February 24, 2021.  Claims 1-3, 5-8, 11-14, and 16-20 are pending and have been examined.  




Claim Interpretation
2.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  Claim 1 recites “and a downloadable second mobile application to a second client computing system associated with a customer, the second mobile application facilitating a disbursement notification”.  Each of these limitations are outside the scope of the computing apparatus.  



Contingent Limitations
3.	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	Claim 20 recites “generate at least one alert to be transmitted to at least one from among the first mobile application and the second mobile application when a disbursement status changes to at least one from among an issue status, an accepted status, a declined status, and an expired status”. The limitation of “when a disbursement status changes to at least one from among an issue status, an accepted status, a declined status, and an expired status” is contingent on the disbursement status changing. If the disbursement status never changes, then the generating step never occurs. Therefore, this limitation does not differentiate the claim from the prior art.
	 




4.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 1 recites “receive a disbursement instruction over a network from the first client computing system, and to process the disbursement instruction to use customer identification data extracted from the disbursement instruction to determine, by accessing a customer profile in a customer database, when at least one available payment channel for the customer includes an electronic payment channel” The limitation of “to process the disbursement instruction to use customer identification data extracted from the disbursement instruction to determine, by accessing a customer profile in a customer database, when at least one available payment channel for the customer includes an electronic payment channel” is intended use and not given patentable weight. 
	Claim 1 recites “generate at least one alert to be transmitted to at least one from among the first mobile application and the second mobile application when a disbursement status changes to at least one from among an issue status, an accepted status, a declined status, and an expired status”. The limitation of “to at least one from among the first mobile application and the second mobile application when a 

	
	 
	
Not Positively Recited
5.	For example, claim 1 states “the first mobile application facilitating a disbursement distribution, and a downloadable second mobile application to a second client computing system associated with a customer, the second mobile application facilitating a disbursement notification”, and , the notification configured to facilitate acceptance of the disbursement without entry of login credentials by including a selectable acceptance button, and to provide a link that facilitates a viewing of at least one disbursement detail on a customized web site”.  The limitation of “the notification configured to facilitate acceptance of the disbursement without entry of login credentials by including a selectable acceptance button, and to provide a link that facilitates a viewing of at least one disbursement detail on a customized web site” is not positively recited.





Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 1-12, 15-16, 18, and 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blackhurst et al. [US Pub No. 2011/0191149 A1] in view of Velani [US Pub No. 2011/0276418 A1].

9.	Regarding claims 1 and 20, Blackhurst discloses a computing apparatus comprising:

a memory comprising programmed instructions stored thereon for automatically and interactively operating over communication networks to efficiently employ graphical user interfaces and execute electronic disbursements and associated electronic notifications (memory 0016); and

at least one processor coupled to the memory and configured to execute the stored programmed instructions to: (processor 0016):
provide a downloadable first mobile application to a first client computing
system, the first mobile application facilitating a disbursement distribution, and a

receives a disbursement instruction, over a network from the first client computing system, and to process the disbursement instruction to user customer identification data extracted from the disbursement instruction to determine, by accessing a customer profile in a customer database, when at least one available payment channel for the customer includes an electronic payment channel (0031, 0038-0039);
make a disbursement in accordance with the disbursement instruction using the at least one payment channel, and send an electronic disbursement notification to the customer via the second mobile application without a login requirement the notification including access to the selected offer, the notification configured to facilitate acceptance of the disbursement without entry of login credentials by including a selectable acceptance button, and to provide a link that facilitates a viewing of at least one disbursement detail on a customized web site (0038-0039, 0059-0060);
monitor acceptance of the disbursement and notify the customer via the second mobile application when the disbursement expires without acceptance, obtain redemption data, and detect at least one pattern that corresponds to fraudulent activity based on the obtained redemption data (offer 0059-0060).
Blackhurst does not disclose however Velani teaches generate at least one alert to be transmitted to at least one from among the first mobile application and the second mobile application when a disbursement status changes to at least one from among an 

10.	Regarding claim 2, Blackhurst in view of Velani teaches the computing apparatus of claim 1, wherein the at least one processor is further configured to execute the stored programmed instructions to receive a batch file of disbursement instructions (Velani 0036).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Blackhurst to include the teachings of Velani.  The rationale to combine the teachings would be for enabling payment transactions absent the transfer of payment account information at a point of sale.


11.	Regarding claim 3, Blackhurst in view of Velani teaches the computing apparatus of claim 1, wherein the at least one processor is further configured to execute the stored programmed instructions to receive a single disbursement instruction (Blackhurst 0059-0060).

12.	Regarding claim 5, Blackhurst in view of Velani teaches the computing apparatus of claim 1, wherein each disbursement instruction includes a 

13.	Regarding claim 6, Blackhurst in view of Velani teaches the computing apparatus of claim 1, wherein the disbursement instruction further includes a business client brand, the business client account information, and a disbursement description (Blackhurst 0059-0060).

14.	Regarding claim 7, Blackhurst in view of Velani teaches the computing apparatus of claim 1, 	wherein the offer is context sensitive and is based on a description of the disbursement (Blackhurst 0059-0060)..

15.	Regarding claim 8, Blackhurst in view of Velani teaches the computing apparatus of claim 1, wherein the at least one processor is further configured to execute the stored programmed instructions to select the offer by extracting information from the disbursement instruction including customer data and client data, the and to access an offer database, select at least one offer based on the extracted information, and correlate the offer with the disbursement (Blackhurst 0059-0060).

16.	Regarding claim 11, Blackhurst in view of Velani teaches the computing apparatus of claim 1, wherein the at least one processor is further configured to execute the stored programmed instructions to generate multiple offers with a single disbursement instruction (Blackhurst 0059-0060).

claim 12, Blackhurst in view of Velani teaches the computing apparatus of claim 1, wherein at least one processor is further configured to execute the stored programmed instructions to direct the disbursement to an appropriate location (Blackhurst 0059-0060).

18.	Regarding claim 16, Blackhurst in view of Velani teaches the computing apparatus of claim 1, wherein the disbursement notification includes a co-branded user interface explaining the disbursement (Blackhurst 0045).

19.	Regarding claim 18, Blackhurst in view of Velani teaches the computing apparatus of claim 16 wherein the user interface allows the customer to decline the payment (Velani 0036).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Blackhurst to include the teachings of Velani.  The rationale to combine the teachings would be for enabling payment transactions absent the transfer of payment account information at a point of sale.


Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blackhurst et al. [US Pub No. 2011/0191149 A1] in view of Velani [US Pub No. 2011/0276418 A1] and further in view of Curry et al. [US Pub No. 2017/0278099 A1].

22.	Regarding claim 13, Blackhurst does not disclose however Curry teaches wherein the location is a virtual account (virtual account 0027).  ).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Blackhurst to include the teachings of Curry.  The rationale to combine the teachings would be improved security during funds transfer.


23.	Regarding claim 14, Blackhurst does not disclose however Curry teaches wherein virtual account has limited spend capabilities (virtual account 0027).  ).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Blackhurst to include the teachings of Curry.  The rationale to combine the teachings would be improved security during funds transfer.

24.	Regarding claim 17, Blackhurst does not disclose however Curry teaches wherein the user interface allows selection of location for the disbursement including one of a virtual account, bank account, a prepaid card, and a credit card (virtual account 0027).  ).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Blackhurst to include the teachings of Curry.  The rationale to combine the teachings would be improved security during funds transfer.


Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


26.	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blackhurst et al. [US Pub No. 2011/0191149 A1] in view of Velani [US Pub No. 2011/0276418 A1] and further in view of Vishik et al. [US Pub No. 2007/0101413 A1].

27.	Regarding claim 19, Blackhurst does not disclose however Vishik teaches wherein the at least one processor is further configured to execute the stored programmed instructions to direct the disbursement in accordance with rules stored in a customer profile (Vishik 0023).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Blackhurst to include the teachings of Vishik.  The rationale to combine the teachings would be in increasing the efficiency of financial transactions.

Conclusion

Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewlett can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)